Citation Nr: 0310651	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spina bifida 
occulta. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, inclusive of a personality disorder and 
major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from December 1961 to January 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

After the case was certified and transferred to the Board, 
the Board undertook additional development of the case 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

Very recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.



In light of procedural due process concerns that remain, even 
after the GC opinion, as a result of the Federal Circuit's 
partial invalidation of the Board's development regulations, 
the Board finds that it is in the veteran's best interest if 
his claims were REMANDED to the RO for the following 
development and consideration:  

1.  The RO should review the claims file.  If any 
development is incomplete, or if an examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claims.  38 C.F.R. § 4.2 (2002).  

Assure that all notice and development required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) has been completed.  

The RO should readjudicate the issues on appeal 
in light of the Board's additional development.  
In the adjudications, the RO's attention is 
directed to the Board's June 2002 Development 
Memorandum and the additional evidence obtained 
as a result of it.

2.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

